DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 2/18/2021 and 3/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Measuring device that corrects a flow velocity measurement of a fluid based on a measured property of the fluid.

Claim Objections
Claims 2, 3 and 13 are objected to because of the following informalities:  
Claim 2 recites the limitation "the heat transmission" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the temperature" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the heating power" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the shape" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

an evaluation unit … configured to correct the flow velocity in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, claim limitation “an evaluation unit… configured to correct the flow velocity” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure or material for performing the entire claimed function of correcting the flow velocity, and to clearly link the structure or material to the function of correcting flow velocity.  For example, the written description does not disclose if the function of correcting flow velocity is performed by computer software or by hardware such as an Application Specific Integrated Circuit.  The claim contains subject matter which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Therefore the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 2-15 depend on claim 1 and are rejected for inheriting the same problem.
The examiner respectfully suggests replacing “an evaluation unit” with -- an electronic evaluation unit -- to amend claim 1 so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f), thus overcoming the rejections under 35 U.S.C. 112(a) and (b).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, claim limitation “an evaluation unit… configured to correct the flow velocity” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure or material for performing the entire claimed function of correcting the flow velocity, and to clearly link the structure or material to the function of correcting the flow velocity.  For example, the written description does not disclose if the function of evaluating data is performed by computer software or by hardware such as an Application Specific Integrated Circuit.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function(s), without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function(s) recited in the claim(s), without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function(s), applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function(s) and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s). For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-15 depend on claim 1 and are rejected for inheriting the same problem.
The examiner respectfully suggests replacing “an evaluation unit” with -- an electronic evaluation unit -- to amend claim 1 so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f), thus overcoming the rejections under 35 U.S.C. 112(a) and (b).
	Claim 9 recites “A measuring probe, in particular for a measuring device according to claim 1” in line 1.  Regarding claim 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner has interpreted the claim not to require the subsequent limitation, i.e. the claim does not depend on claim 1.  Note, if claim 9 is amended to depend on claim 1, antecedence of the interfaces in lines 5 and 7 should be reconciled with the interfaces of claim 1.
	Claims 10-15 depend on claim 9 and are rejected for inheriting the same problem.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,640,798 issued to Oda (“Oda”).

As for claim 1, Oda discloses a measuring device (Fig. 1) for measuring the flow velocity of a flowing fluid, comprising:
a first measuring element (120), which is configured to measure the flow velocity of the fluid (col. 3, lines 19-22) and includes an interface (Fig. 3) that can be exposed to the flowing fluid;
a second measuring element (130), which is configured to measure a characteristic property of the fluid (col. 3, lines 19-22) and includes an interface (Fig. 4) that can be exposed to the flowing fluid; and
	an evaluation unit (ECU; col. 5, lines 14-16), which is connected to the first and second measuring elements (via 160) and configured to correct the flow velocity, measured by the first measuring element, by the influence of the property of the fluid, measured by the second measuring element, on the measurement of the flow velocity (Abstract).

As for claim 2, Oda discloses that the aforementioned interface (Fig. 3) of the first measuring element (120) is thermally conducting (col. 3, line 58 - col. 4, line 12), and the aforementioned first measuring element is configured to calorimetrically measure the flow velocity of the fluid based on the heat transmission between the thermally conducting interface of the first measuring element and the flowing fluid (col. 3, line 58 - col. 4, line 12).

As for claim 9, Oda disclose a measuring probe (Fig. 1), in particular for a measuring device according to claim 1 (not provided patentable weight because the limitation describes the optional intended use of the measuring probe), comprising:
a carrier (180);
for measuring the flow velocity of the fluid (col. 3, lines 19-22), a first measuring transmitter (120), which is anchored at the carrier (Fig. 1) and includes an interface (Fig. 3),
for measuring a characteristic property of the fluid (col. 3, lines 19-22), a second measuring transmitter (130), which is anchored at the carrier (Fig. 1) and includes an interface (Fig. 3); and
an electrical connection (160) to which the two measuring transmitters are connected,
the aforementioned interfaces of the first and second measuring transmitters being provided on an outer side of the measuring probe for immersion into a flowing fluid (Fig. 1).

As for claim 10, Oda discloses that the aforementioned first measuring transmitter (120) comprises a first temperature sensor (123) and a second temperature sensor (124) including the aforementioned interface, the aforementioned interface of the first measuring transmitter being thermally conducting.

As for claim 15, Oda discloses that the carrier (180) is a flexible printed circuit board (180; a degree of flexibility, however small, is inherent).

Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,536,273 issued to Schrittenlacher (“Schrittenlacher”).

As for claim 1, Schrittenlacher discloses a measuring device for measuring the flow velocity of a flowing fluid, comprising:
a first measuring element (3, 18), which is configured to measure the flow velocity of the fluid (col. 4, lines 51-53) and includes an interface (Fig. 3) that can be exposed to the flowing fluid;
a second measuring element (4), which is configured to measure a characteristic property of the fluid (col. 4, lines 51-53) and includes an interface (Fig. 3) that can be exposed to the flowing fluid; and
	an evaluation unit (50), which is connected to the first and second measuring elements and configured to correct the flow velocity, measured by the first measuring element, by the influence of the property of the fluid, measured by the second measuring element, on the measurement of the flow velocity (col. 2, line 47 - col. 3, line 15).

As for claim 2, Schrittenlacher discloses that the aforementioned interface of the first measuring element is thermally conducting (inherent, to detect temperature), and the aforementioned first measuring element (3, 18) is configured to calorimetrically measure the flow velocity of the fluid based on the heat transmission between the thermally conducting interface of the first measuring element and the flowing fluid (col. 6, line 61 - col. 7, line 10).

As for claim 3, Schrittenlacher discloses that the aforementioned first measuring element (3, 18) comprises a first temperature sensor (18) for the temperature of the fluid, and a second temperature sensor (34) that is heated by a regulating circuit to a constant temperature difference compared to the temperature of the fluid and that includes the aforementioned thermally conducting interface, the heating power supplied to the second temperature sensor by the regulating circuit being a measure of the flow velocity (col. 6, line 61 - col. 7, line 10).

As for claim 9, Schrittenlacher discloses a measuring probe, in particular for a measuring device according to claim 1 (not provided patentable weight because the limitation describes the optional intended use of the measuring probe), comprising:
a carrier (23);
for measuring the flow velocity of the fluid (col. 4, lines 51-53), a first measuring transmitter (3, 18), which is anchored at the carrier (Fig. 3) and includes an interface (3, 18),
for measuring a characteristic property of the fluid (col. 4, lines 51-53), a second measuring transmitter (4), which is anchored at the carrier (Fig. 3) and includes an interface (4); and
an electrical connection (to 50; col. 6, lines 42-45) to which the two measuring transmitters are connected,
the aforementioned interfaces of the first and second measuring transmitters being provided on an outer side of the measuring probe for immersion into a flowing fluid (Fig. 3).
As for claim 10, Schrittenlacher discloses that the aforementioned first measuring transmitter (3, 18) comprises a first temperature sensor (18) and a second temperature sensor (34) including the aforementioned interface, the aforementioned interface of the first measuring transmitter being thermally conducting (inherent, to detect temperature).

Claims 1, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,234,420 issued to Xie (“Xie”).

As for claim 1, Vie discloses a measuring device (Fig. 4) for measuring the flow velocity of a flowing fluid, comprising:
a first measuring element (404, 404), which is configured to measure the flow velocity of the fluid (Abstract) and includes an interface that can be exposed to the flowing fluid;
a second measuring element (406, 408, 418, 420), which is configured to measure a characteristic property of the fluid (absorption; Abstract) and includes an interface that (406, 408) can be exposed to the flowing fluid; and
	an evaluation unit (220; col. 15, lines 20-23), which is connected to the first and second measuring elements and configured to correct the flow velocity (µL; col. 13, lines 13-25), measured by the first measuring element, by the influence of the property of the fluid (to determine αOil), measured by the second measuring element, on the measurement of the flow velocity.

As for claim 9, Xie discloses a measuring probe (Fig. 4), in particular for a measuring device according to claim 1 (not provided patentable weight because the limitation describes the optional intended use of the measuring probe), comprising:
a carrier (Fig. 4);
for measuring the flow velocity of the fluid (Abstract), a first measuring transmitter (404), which is anchored at the carrier and includes an interface (404),
for measuring a characteristic property of the fluid (absorption; Abstract), a second measuring transmitter (406, 408, 418, 420), which is anchored at the carrier and includes an interface (406, 408); and
an electrical connection (220; col. 15, lines 20-23) to which the two measuring transmitters are connected,
the aforementioned interfaces of the first and second measuring transmitters being provided on an outer side of the measuring probe for immersion into a flowing fluid (Fig. 4).

As for claim 11, Xie discloses that the aforementioned second measuring transmitter comprises a light source (418, 210) for emitting a light beam, a light guide (406, 408) for the light beam including the aforementioned interface (406, 408) on which the emitted light beam impinges at an acute angle (Fig. 4), and a light sensor (420, 218, 219) capturing a reflection or refraction of the light beam occurring at the interface, the aforementioned interface (406, 408) of the second measuring transmitter being transparent (408).

As for claim 12, Xie discloses that the light source (418, 210) is anchored at a first side (right in Fig. 4) of the carrier, and the light sensor (420, 218, 219) is anchored at a second side (left side in Fig. 4) of the carrier facing away from the first side, and wherein the light guide (406, 408) extends from the first to the second side (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,536,273 issued to Schrittenlacher (“Schrittenlacher”) in view of U.S. Patent 6,338,271 issued to Stark (“Stark”).

As for claim 4, Schrittenlacher discloses the measuring device according to claim 3 (see the rejection of claim 3 above).
Schrittenlacher does not disclose that the aforementioned first temperature sensor is a first soldering joint, and the aforementioned second temperature sensor is a second soldering joint, of a thermocouple for measuring the temperature difference of the fluid between the first and second soldering joints.
Instead, Schrittenlacher discloses that the first and second temperature sensors have a generic structure to measure a temperature for a fluid flow measurement (col. 6, line 61 - col. 7, line 10).
However, Stark discloses a temperature sensor that is a soldering joint (col. 1, lines 51-62).  Stark discloses that a temperature sensor that is a soldering joint is used to measure a temperature for a fluid flow measurement (col. 1, line 63 - col. 2, line 5).
Because Schrittenlacher both disclose temperature sensors to measure a temperature for a fluid flow measurement, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the temperature sensor of Stark for each of the temperature sensors of Schrittenlacher to achieve the predictable result of measuring a temperature for a fluid flow measurement.
Schrittenlacher as modified by Stark discloses that the aforementioned first temperature sensor (Schrittenlacher: 18) is a first soldering joint (Stark: col. 1, lines 51-62), and the aforementioned second temperature sensor (Schrittenlacher: 34) is a second soldering joint (Stark: col. 1, lines 51-62), of a thermocouple for measuring the temperature difference of the fluid between the first and second soldering joints (Schrittenlacher: col. 6, line 61 - col. 7, line 10 and Stark: col. 1, line 63 - col. 2, line 5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,234,420 issued to Xie (“Xie”) in view of CN 101604094 by Murata (“Murata”).

As for claim 14, Xie discloses the measuring device according to claim 11 (see the rejection of claim 11 above).
Xie does not disclose that the light guide is made of silicone.
However, Murata discloses a light guide (14) that is made of silicone (paragraph [0048]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the light guide of Xie to be made of silicone as disclosed by Murata because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 7,467,547 is cited for all that it discloses including an evaluation unit that corrects a flow velocity based on detected fluid parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853